Case 1:18-cv-20564-MGC Document 69 Entered on FLSD Docket 11/19/2018 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         Case No. 18-20564-Civ-COOKE/GOODMAN

XIOMARA MARCHECO, individually
and on behalf of all others similarly
situated,

        Plaintiff,

vs.

JO-ANN STORES, LLC,

      Defendant.
___________________________________/
                          ORDER ADMINISTRATIVELY CLOSING
                          CASE UPON NOTICE OF SETTLEMENT
        THIS CASE is before me on Plaintiff ’s Notice of Settlement (ECF No. 68). The parties
have conditionally settled this matter, and it will be administratively closed pending the parties
filing a stipulation of final dismissal, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
or moving for dismissal pursuant to Rule 41(a)(2).
        A stipulation of final dismissal, or a motion for dismissal, shall be filed within thirty (30)
days of this Order. In the event a stipulation of final dismissal is filed pursuant to Federal Rule
of Civil Procedure 41(a)(1)(A)(ii), and the parties desire the Court to have continuing
jurisdiction to enforce the terms of the settlement agreement, they must condition the stipulation
upon this Court entering an order retaining jurisdiction. See Anago Franchising, Inc. v. Shaz, LLC,
677 F.3d 1272 (11th Cir. 2012). The Clerk shall ADMINISTRATIVELY CLOSE this case. All
pending motions, if any, are DENIED as moot.
        DONE and ORDERED in Chambers, in Miami, Florida, this 19th day of November
2018.




Copies provided to:
Jonathan Goodman, U.S. Magistrate Judge
Counsel of Record
